. This is an appeal from the determination of a deficiency in income tax of George S. Haskell, deceased, for the calendar year 1921 in the amount of $236.27, arising from the holding of the Commissioner that a profit of $2,652.83 upon the sale of certain real estate was income to George S. Haskell during his lifetime. The executrix alleged in her petition that the said profit of $2,652.83 belonged to her.
FINDINGS OE FACT.
During the calendar year 1921 George S. Haskell, now deceased, was a resident of Chicago, Ill., engaged in business as a partner with one Isadore A. Grossman. In January, 1913, Kathryn M. Haskell, wife of George S. Haskell, and Isadore A. Grossman each contributed $1,500 for the purchase of certain real estate in the City of Chicago at a cost of $6,000; $3,000 being paid in cash and a mortgage given for $3,000. The title to the property was taken in the name of Kathryn M. Haskell. In December, 1921, this property was sold by Kathryn M. Haskell for $11,305.65, resulting in a total profit of $5,305.65. One-half of this profit belonged to Isadore A. Grossman and one-half, or $2,652.83, belonged to Kathryn M. Haskell.
DECISION.
The deficiency determined by the Commissioner is disallowed.